Citation Nr: 1543267	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-14 870	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel




INTRODUCTION

The Veteran served on active duty from September 1955 to December 1959.  The Veteran died in October 2010.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  As the appeal originated due to the filing of a claim at the Detroit, Michigan Regional Office (RO) and the appellant requested a local hearing at the Detroit, Michigan RO, the Board has continued to list the appeal as having been received from the Detroit, Michigan RO.   

The appellant also appealed the issue of entitlement to burial benefits.  However, a February 2012 VA notice letter sent to the appellant explained that the appeal was closed because the original claim was filed by the person who paid the burial expenses, and that that person was the proper claimant with respect to the issue.  As such, the issue of entitlement to burial benefits is not before the Board.  

The appellant was previously represented by attorney Thomas J. Hetchler Jr.  However, the attorney withdrew representation and the appellant completed a new VA Form 21-22a, Appointment of Individual as Claimant's Representative, in May 2015, more than 90 days following certification and transfer of the appeal to the Board, and appointed Daniel A. Shawl.  The Board finds that in light of the withdrawal of the previous individual representative, good cause has been shown for the change in representation, pursuant to 38 C.F.R. § 20.1304(b) (2014).  Accordingly, Daniel A. Shawl is recognized as the appellant's representative as shown on the title page of this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

The Veteran was not service connected for a disability at the time of his death.  However, the appellant contends that the Veteran's death was directly related to his period of active service, to include exposure to asbestos.  Review of the Veteran's DD Form 214 does not show a listed military occupational specialty, but noted that the related civilian occupation was "boiler operator helper."  The RO determined that the Veteran likely had exposure to asbestos and a VA medical opinion was provided in April 2014.  The VA examiner opined:  "[...] Veteran's idiopathic pulmonary fibrosis was less likely as not caused by, a result of, or aggravated by his military service [...]."  The rationale for the opinion noted that there was speculation as to whether the Veteran has an asbestos-related disease but the biopsies did not reflect signs of asbestosis.  However, the Board finds that the VA examiner's opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner's rationale that the evidence did not reflect a diagnosis of "asbestosis" is not considered sufficient as to whether the cause of death is related to active service, to include asbestos exposure.  Accordingly, a new opinion is required.  

A VA Form 9, received in July 2013, reflects that the appellant requested a video conference hearing in connection with the issue on appeal.  A VA notice letter was sent to the appellant in August 2015 to clarify her request for a hearing.  The letter stated that if the appellant did not respond to the letter, the Board would use the previous selection in scheduling the hearing.  The appellant did not respond.  Accordingly, if, following the requested development, the issue remains denied, a video conference hearing must be scheduled before a Veterans Law Judge.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion to the April 2014 VA medical opinion from the April 2014 VA examiner or another suitably qualified VA examiner regarding the etiology of the cause of the Veteran's death.  The claims file must be made available to the examiner for review and the examiner must indicate that the claims file was reviewed.  Following review of the claims file, the VA examiner must address the following:

Is it at least as likely as not (50 percent or more probability) that the cause of the Veteran's death is related to active service, to include exposure to asbestos? 

A complete rationale must be provided for the opinion given.  In providing the requested rationale, the examiner should address the relevance or lack of relevance of the Veteran's military occupational specialty in the development of his fatal pulmonary disorder.

2.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the appellant and her attorney a Supplemental Statement of the Case and an appropriate amount of time for response.
 
3.  Following completion of the above, if any benefit sought on appeal has not been granted, schedule the appellant for a video conference hearing at the AOJ before a Veterans Law Judge, unless otherwise indicated. Provide the appellant, at her most recent address of record, with notice of the date, time and location of her hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




